               Case 3:20-mj-70955-MAG Document 18 Filed 01/10/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Attorney for the United States
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CASEY BOOME (NYBN 5101845)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6627
 7        FAX: (415) 436-7234
          Email: casey.boome@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,               ) CASE NO. 3:20-mj-70955-MAG
                                             )
14           Plaintiff,                      ) STIPULATION AND [PROPOSED] ORDER
                                             )
15      v.                                   )
                                             )
16   PETER SCHURMAN,                         )
                                             )
17           Defendant.                      )
                                             )
18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER        3
     3:20-mj-70955-MAG
              Case 3:20-mj-70955-MAG Document 18 Filed 01/10/21 Page 2 of 3




 1          This case is currently set for a status conference on January 11, 2021. The defense and the

 2 government are requesting a continuance of the matter to 10:30 a.m. on March 1, 2021. This will

 3 provide the parties with needed time for effective preparation of counsel, including reviewing discovery

 4 and investigating the facts and circumstances surrounding the allegations in the complaint. The parties

 5 agree to waive time for both the preliminary examination and under the Speedy Trial Act. The

 6 defendant consents to an extension of the time for a preliminary hearing. Fed. R. Crim. P. 5.1(d). The

 7 parties stipulate that the interest of justice outweighs the interest of the public and the defendant in a

 8 speedy trial, 18 U.S.C. §§ 3161(b) and (h)(7)(A), and further that this good cause outweighs the public’s

 9 interest in the prompt disposition of criminal cases in this instance. Fed. R. Crim. P. 5.1(d). Therefore,
10 the parties respectfully request that the hearing currently scheduled for January 11, 2021 be vacated and

11 the case be continued until March 1, 2021, at 10:30 a.m.

12

13

14 DATED: January 9, 2021                                          Respectfully submitted,

15                                                                 STEPHANIE M. HINDS
                                                                   Attorney for the United States
16

17
                                                                   _      /s/___________________
18                                                                 CASEY BOOME
                                                                   Assistant United States Attorney
19

20 DATED: January 9, 2021                                                 /s/                     ___
                                                                   ADAM GASNER
21                                                                 Counsel for Defendant
22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER                  3
     3:20-mj-70955-MAG
              Case 3:20-mj-70955-MAG Document 18 Filed 01/10/21 Page 3 of 3




 1                                           [PROPOSED] ORDER

 2          For the reasons stated above, the Court CONTINUES this case to March 1, 2021 at 10:30 a.m.

 3 for a status conference.

 4          The Court finds that the interest of justice served by granting a continuance outweighs the

 5 interest of the public and the defendant in a speedy trial, 18 U.S.C. §§ 3161(b) and (h)(7)(A), and further

 6 that good cause outweighs the public’s interest in the prompt disposition of criminal cases in this

 7 instance. Fed. R. Crim. P. 5.1(d). Accordingly, the Court excludes time for preliminary hearing and

 8 under the Speedy Trial Act from January 11, 2021 to March 1, 2021. Based on the stipulation of the

 9 parties, the Court finds this exclusion necessary to allow for the effective preparation of counsel. 18
10 U.S.C. § 3161(h)(7)(B)(iv).

11

12 IT IS SO ORDERED.

13

14 DATED:          January 10, 2021                              __ _____________________
                                                                 HONORABLE ALEX G. TSE
15                                                               United States Magistrate Judge
16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER                3
     3:20-mj-70955-MAG
